                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Gregory B. Holmes,                  )                Civil Action No.: 0:17-cv-03194-JMC
                                    )
                    Plaintiff,      )
      v.                            )
                                    )                     ORDER AND OPINION
Town of Clover and Donnie Grice,    )
                                    )
                    Defendants.     )
___________________________________ )

       Plaintiff Gregory B. Holmes filed this action against his former employer, Defendant Town

of Clover (“Clover”), alleging that he was subjected to discrimination because of his race in

violation of Title VII of the Civil Rights Act of 1964. (ECF No. 15 at 4 ¶ 30–5 ¶ 37.) Additionally,

Holmes alleges a claim against Clover pursuant to 42 U.S.C. § 1983 for violation of the First

Amendment right to free speech; and state law claims against Clover for wrongful discharge in

violation of public policy; against Clover and Defendant Donnie Grice (individually, “Grice,” and

together with Clover, “Defendants”) for defamation, and against Grice for tortious interference

with contract. (ECF No. 1 at 5 ¶ 38–9 ¶ 69.)

       This matter is before the court on Defendants’ Motion for Summary Judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure. (ECF No. 32.) In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02(B)(2)(g) D.S.C., the matter was referred to the United States

Magistrate Judge for pretrial handling. On June 25, 2019, the Magistrate Judge issued a Report

and Recommendation in which she recommended that the court grant Defendants’ Motion for

Summary Judgment as to all of Holmes’ claims. (ECF No. 38 at 23.) Holmes filed objections to

the Magistrate Judge’s Report and Recommendation, which are presently before the court. (ECF

No. 40.) For the reasons set forth below, the court ACCEPTS IN PART the Magistrate Judge’s



                                                 1
recommendation; GRANTS Defendants’ Motion for Summary Judgment only as to Holmes’

claims for Title VII race discrimination, violation of the First Amendment right to free speech, and

defamation; and REMANDS Holmes’ claims of wrongful discharge in violation of public policy

and tortious interference with contract to the York County Court of Common Pleas for further

proceedings.

               I.      RELEVANT BACKGROUND TO PENDING MOTION

       The facts of this matter are discussed in the Report and Recommendation. (See ECF No.

38 at 2–7.) The court concludes, upon its own careful review of the record, that the Magistrate

Judge’s factual summation is accurate and incorporates it by reference. The court will only

reference herein additional facts viewed in the light most favorable to Holmes that are pertinent to

the analysis of his claims.

       Holmes is an African-American male. (ECF No. 36-6 at 2 ¶ 4.) Clover is a town of five

thousand (5,000) residents located in northwestern York County, South Carolina.1 Clover, SC,

https://www.visityorkcounty.com/plan/our-cities/clover/ (last visited Sept. 5, 2019). Grice was

mayor of Clover from approximately 2001 to 2005 and 2007 to 2017. (ECF No. 36-5 at 3:18–24.)

       Holmes began his employment with Clover on January 9, 2001 as a program coordinator

and was later promoted to the position of director of the recreation department on November 15,

2004. (ECF Nos. 36-2 at 2, 36-6 at 2 ¶ 3, 36-7 at 2.) In Clover, the recreation department oversees

youth and adult sports to include the hiring of officials and the maintenance of athletic fields. (ECF

No. 32-2 at 4:15–6:5.) As director, Holmes supervised approximately ten (10) other recreation

department employees. (Id. at 6:6–8.) On July 25, 2005, Holmes was evaluated and given an



1
 As observed by the Magistrate Judge, Clover has “a council form of government [] pursuant to
S.C. Code Ann. § 5-11-30, in which the mayor serves as one of seven members.” (ECF No. 38 at
3.) “[The] Council oversees the Town’s departments and supervises the town administrator.” (Id.)

                                                  2
overall performance rating of excellent. (ECF No. 36-2 at 2 (“Greg has put forth tremendous

efforts toward improving our sports programming and hope[s] to continue the improvements.”).)

       In April 2006, Allison Harvey, a white female, became the town administrator and Holmes’

supervisor. (ECF Nos. 36-4 at 4:9–11, 36-6 at 2 ¶ 5, 36-7 at 2.) After Harvey became his

supervisor, Holmes “never received performance evaluations” and “never received any written

discipline during [][his] tenure other than the written discipline underlying [][his] termination.”

(ECF Nos. 32-2 at 3:2–6, 36-6 at 2 ¶ 8.) However, in 2009, Harvey did counsel Holmes in 2009

to not conduct tax preparation services in his office. (ECF No. 32-2 at 14:4–19.)

       Holmes asserts that he experienced race discrimination in his job starting on or about April

20, 2015. Specifically, Holmes states:

       Mayor Grice coached little league baseball for a team that participated in the
       Defendant Town’s recreation department league. Mayor Grice became upset when
       a player on his team was ejected for running through the catcher at a game on April
       20. I was not present at this game. Instead of following proper channels, the Mayor
       went directly to my boss Ms. Harvey about this particular call, and I was called into
       a meeting with the two of them. At that meeting I informed Mayor Grice that the
       Umpire made a judgment call which was consistent with little league rules. Mayor
       Grice retorted that “this is not a judgment call . . . a judgment call is what [Michael
       Slager] did in North Charleston.” Michael Slager is the white North Charleston
       police officer who had just (at the time the comment was made) gunned down a
       black arrestee, Walter Scott, in the back following a traffic stop. I found this
       commentary to be extremely inappropriate and racially offensive.

(ECF No. 36-6 at 2 ¶ 10.) Because of Grice’s alleged dissatisfaction with the results of the April

20, 2015 meeting, Holmes contends that Grice initiated the following incidents:

      In July 2015, he instructed Harvey to direct Holmes “to hold townhall style
       meetings twice during the 2015 baseball season for he and other coaches to express
       their concerns about the recreation department and little league baseball.” (ECF
       No. 36 at 5 (referencing ECF No. 36-8 at 3).)

      In July 2015, he directed Harvey “to provide him the name of everyone
       [][Holmes]’s Department sent an email to about the [townhall] meeting.” (ECF No.
       36 at 5–6 (referencing ECF No. 36-8 at 3).)

      He accused Holmes of “‘calling [his] son a liar’ when Grice formally protested a

                                                 3
       call by an umpire to eject his son for slinging or flicking his baseball bat after hitting
       a double.” (ECF No. 36 at 6 (referencing ECF No. 36-5 at 16:8-17:25).)

      On May 21, 2015, in response to his wife’s Facebook statement that “I now know
       the problem with youth sports: ADULTS!!!,” he indirectly attacked Holmes’ “skills
       as a supervisor in a comment reading: ‘In most cases it is adults with big egos and
       unorganized adults supervising them.’” (ECF No. 36 at 6 (quoting ECF No. 36-9
       at 2).)

       Subsequent to the aforementioned events, Holmes asserts that in early 2016, Grice initiated

steps that would ultimately lead to the termination of Holmes’ employment. After a specific town

council meeting, Grice commented to Councilmen Daniel Todd Blanton, Jay Dover, and Wes

Spurrier that Holmes has “got to go.” (ECF No. 36-10 at 4:1. See generally id. at 3:9–6:3.) Then,

during a meeting between Grice and Harvey on January 29, 2016, Spurrier appeared and presented

information that “he believed ([he] had been told) [] Holmes was doing taxes for others using

computers and office space during normal office hours” . . . [and] “Wes suggested getting [IT

employee] Dee Wise to look at computer activity.” (ECF No. 36-11 at 2.) Thereafter, in response

to Harvey’s request, Wise conducted a search of Holmes’ desktop computer for the time period

starting on February 11, 2016, and ending on March 4, 2016, and she concluded that the computer

contained   numerous       interactions    with    websites     such     as    taxact.com,     turbotax,

onlinetaxes.yorkcounty.com, and taxactonline.com. (ECF No. 32-7 at 1 ¶ 4–2 ¶ 6.)

       On March 11, 2016, Harvey made the decision to terminate Holmes observing in the

Record of Disciplinary Action as follows:

       Greg has been conducting a private tax preparation business at his office at the
       Community Center and during office hours. He has seen “customers” and used
       Town equipment (computer) to do the work. This is a violation of the Town’s
       personnel policy regarding Secondary Employment. Greg was warned once before
       about such activity. Another contributory factor to this termination is his
       insubordinate behavior and poor judgement in making inappropriate and
       disparaging comments about Mayor Grice to Recreation Department staff which
       has created an extremely tense work environment for staff.

(ECF No. 36-12 at 2.) Harvey replaced Holmes with Joe Ross, a white male. (ECF No. 32-4 at

                                                   4
13:17–14:2.)

       As a result of the aforementioned, Holmes filed an action against Clover on October 12,

2017, in the Court of Common Pleas for York County (South Carolina) alleging claims for race

discrimination, violation of civil rights, and defamation. (ECF No. 1-1 at 8 ¶ 29–10 ¶ 55.) After

removing the matter to this court on November 27, 2017 (ECF No. 1), Clover answered the

Complaint on November 29, 2017, denying its allegations. (ECF No. 4.) Thereafter, Holmes was

granted leave by the court and filed an Amended Complaint (ECF No. 15) on February 28, 2018,

and a Second Amended Complaint (ECF No. 26) on June 4, 2018, which Defendants answered

denying their allegations. (ECF Nos. 17, 27.) In both the Amended Complaint and the Second

Amended Complaint, Holmes alleged claims of race discrimination, violation of his First

Amendment rights, wrongful discharge, and defamation against Clover and claims of defamation

and tortious interference with contract against Grice. (See ECF Nos. 15, 26.) On February 15,

2019, Defendants filed their Motion for Summary Judgment. (ECF No. 32.) Holmes filed

opposition to the Motion for Summary Judgment on March 15, 2019, to which Defendants filed a

Reply to Plaintiff’s Response to the Motion for Summary Judgment on March 22, 2019. (ECF

Nos. 36, 37.)

       In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 D.S.C., the

Magistrate Judge issued her Report and Recommendation on June 25, 2019, recommending that

Defendants’ Motion for Summary Judgment be granted as to all of Holmes’ claims. (ECF No.

38.) On July 9, 2019, Holmes filed objections to the Report and Recommendation, specifically

asserting that the Magistrate Judge erred in the following ways:

   1. The Magistrate, on race discrimination, erred in finding the record conclusively
      revealed another, nondiscriminatory reason for Plaintiff’s termination other than
      the reason suggested by Defendant.

   2. The Magistrate should, after recommending summary judgment on Plaintiff’s

                                                5
       federal claims, have recommended remanding the remainder of this action to state
       Court.

   3. Absent a remand and with respect to wrongful discharge, Plaintiff’s termination at
      the insistence of Defendant Grice violated the statutory weak mayor form of
      government in the Defendant Town and thereby amounted to an actionable
      wrongful discharge in violation of public policy.

   4. With respect to tortious interference with contract, the Magistrate[’]s ruling that
      Angus, a civil conspiracy holding, would apply to a tortious interference claim, was
      error.

(ECF No. 40 at 4.)

       The court heard argument from the parties on Holmes’ objections at a hearing on

September 6, 2019. (ECF No. 49.) The court considers the merits of Holmes’ objections below.

                                    II.     JURISDICTION

       This court has jurisdiction over Holmes’ Title VII claim via 28 U.S.C. § 1331, as the claim

arises under a law of the United States, and also via 42 U.S.C. § 2000e–5(f)(3), which empowers

district courts to hear claims “brought under” Title VII. The court also has jurisdiction over this

matter pursuant to § 1331 based on Holmes’ First Amendment claim against Clover under 42

U.S.C. § 1983, which permits an injured party to bring a civil action against a person who, acting

under color of state law, ordinance, regulation, or custom, causes the injured party to be deprived

of “any rights, privileges, or immunities secured by the Constitution and laws.” Id. The court may

properly hear Holmes’ state law claims based on supplemental jurisdiction since these claims “are

so related to claims in the action within such original jurisdiction that they form part of the same

case or controversy . . . .” 28 U.S.C. § 1367(a). See also United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 725 (1966) (finding supplemental jurisdiction allows parties to append state law

claims over which federal courts would otherwise lack jurisdiction to federal claims, so long as

“[t]he state and federal claims . . . derive from a common nucleus of operative fact”); De La Rosa

v. Reliable, Inc., 113 F. Supp. 3d 1135, 1152 (D.N.M. 2015) (“The court can then exercise

                                                 6
supplemental jurisdiction over other claims and parties that ‘form part of the same case or

controversy under Article III . . . .’” (citing 28 U.S.C. § 1367, United Mine Workers, 383 U.S. at

725)).

                                  III.   LEGAL STANDARD

A.       The Magistrate Judge’s Report and Recommendation

         The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court reviews de novo only

those portions of a magistrate judge’s report and recommendation to which specific objections are

filed, and reviews those portions which are not objected to - including those portions to which only

“general and conclusory” objections have been made - for clear error. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond, 416 F.3d at 315 (quoting Fed. R. Civ. P. 72 advisory committee’s note). The court may

accept, reject, or modify, in whole or in part, the recommendation of the magistrate judge or

recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

B.       Summary Judgment Generally

         Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is “material” if proof of its existence or non-existence would affect the disposition

of the case under the applicable law. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248–49 (1986).



                                                 7
A genuine question of material fact exists where, after reviewing the record as a whole, the court

finds that a reasonable jury could return a verdict for the nonmoving party. Newport News Holdings

Corp. v. Virtual City Vision, 650 F.3d 423, 434 (4th Cir. 2011).

       In ruling on a motion for summary judgment, a court must view the evidence in the light

most favorable to the non-moving party. Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-

24 (4th Cir. 1990). The non-moving party may not oppose a motion for summary judgment with

mere allegations or denial of the movant’s pleading, but instead must “set forth specific facts”

demonstrating a genuine issue for trial. Fed. R. Civ. P. 56(e); see Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Shealy v.

Winston, 929 F.2d 1009, 1012 (4th Cir. 1991). All that is required is that “sufficient evidence

supporting the claimed factual dispute be shown to require a jury or judge to resolve the parties’

differing versions of the truth at trial.” Anderson, 477 U.S. at 249.

                                        IV.    ANALYSIS

A.     The Report and Recommendation

       In the Report and Recommendation, the Magistrate Judge first addressed Holmes’ Title

VII race discrimination claim. Upon her review, the Magistrate Judge determined that even though

there was no dispute regarding Holmes’ ability to demonstrate a prima facie case of race

discrimination,2 his claim fails at the pretext level because Holmes’ evidence does not demonstrate

either that (1) he received different treatment from similarly-situated comparators outside the



2
  Pursuant to the burden-shifting analysis of McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973), the Magistrate Judge observed that a prima facie case of race discrimination required
Holmes to show that “1) he is a member of a protected class; 2) he suffered an adverse employment
action; 3) he was performing his job duties at a level that met his employer’s legitimate expectation
at the time of the adverse employment action; and 4) the position remained open or was filled by
similarly-qualified applicants outside the protected class.” (ECF No. 38 at 9 (citing Holland v.
Wash. Homes, Inc., 487 F.3d 208, 214 (4th Cir. 2007)).)

                                                 8
protected class or (2) there is evidence of pretext based on “Harvey’s failure to interview him

regarding the investigation, his positive work history, her admission that she had previously

received reports that he continued to use the office for his tax preparation business, Grice’s

involvement in the events leading to his termination,” and “Grice’s alleged comment about

Slager.” (ECF No. 38 at 10, 11; see generally id. at 10–15.) In support of her conclusion, the

Magistrate Judge specified that Holmes did not present “any valid comparators; therefore, the only

evidence of race discrimination is an alleged remark by Grice in 2015 that Michael Slager had

made a judgment call.” (ECF No. 38 at 14.) Accordingly, because she found that “no rational

factfinder could conclude Plaintiff’s termination was motivated by race discrimination,” the

Magistrate Judge recommended granting Defendants’ Motion for Summary Judgment on Holmes’

claim of race discrimination. (Id. at 14–15.)

       Next, the Magistrate Judge addressed Holmes’ First Amendment claim. The Magistrate

Judge decided that there was no evidence to support a finding that Holmes’ termination was related

to his speech concerning “(1) Grice’s improper use of his position as Mayor to interfere with

recreation department matters, and (2) the public concern of the need to secure baseball fields.”

(ECF No. 38 at 17.) As to the former, the Magistrate Judge observed that “there is nothing in the

speech before the court showing Grice acted improperly in his mayoral capacity, as opposed to his

capacity as a private citizen.” (Id.) As to the latter, the Magistrate Judge observes that the public

concern issue emphasizes “the staff’s perception of Plaintiff as vindictive in directing them to

reserve fields before Grice could was revealed when employees were questioned about problems

between Plaintiff and Grice.” (Id. at 18 (citing ECF Nos. 32-5, 32-6).)

       As to Holmes’ claim for defamation, the Magistrate Judge observed that Holmes was a

public figure and his claim fails because he cannot show that Grice’s comment on his wife’s



                                                 9
Facebook posting contained a “provably false factual connotation.” (ECF No. 38 at 20.) The

Magistrate Judge further observed that the claim is time-barred under the two-year statute of

limitations provided by the South Carolina Tort Claims Act, S.C. Code Ann. § 15-78-110 (2019),

and even if it is not, Holmes’ evidence does not demonstrate that Clover ratified the statement.

(ECF No. 38 at 20.)

       As to Holmes’ wrongful discharge claim, the Magistrate Judge recommended granting the

Motion for Summary Judgment concluding that he failed to demonstrate a cognizable public policy

violation because neither of the statutes cited by Holmes “prohibit[] mayors and council members

from being involved in employment decisions.” (Id. at 21 (referencing S.C. Code Ann. §§ 5-11-

30, -40) (2019).)

       Finally, in regard to Holmes’ tortious interference with contract claim, the Magistrate

Judge recommended that the Motion for Summary Judgment should be granted because “Plaintiff

was a public official, [and] Grice could not interfere with Plaintiff’s contract either in his capacity

as Mayor or as a member of the public.” (Id. at 22 (citing Angus v. Burroughs & Chapin Co., 628

S.E.2d 261, 262 (S.C. 2006); Saxton v. Town of Irmo Police Dep’t, No. 3:15-1244-JFA-TER, 2015

WL 1373740, at *5 (Dec. 3, 2015 D.S.C.)).)

B.     The Court’s Review

       In objecting to the foregoing, Holmes asserts that the court should reject the Report and

Recommendation and deny Defendants’ Motion for Summary Judgment as to his race

discrimination, wrongful discharge, and tortious interference with contract claims.3 The court

considers Holmes’ objections relevant to his contested claims below.


3
  In a footnote, Holmes expressly states that he does not object to the Magistrate Judge’s
recommendations regarding his claims alleging violation of his First Amendment rights and
defamation. (ECF No. 40 at 1 n.1.) Accordingly, because the court does not discern clear error in
the Magistrate Judge’s Report and Recommendation assessing these claims, the court accepts the

                                                  10
       1. Race Discrimination

            a) Legal Standard

       Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any

individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, or national origin; . . . .” 42 U.S.C. § 2000e-2(a)(1). A plaintiff can establish a claim of

discrimination under Title VII in one of two ways, either by directly showing that discrimination

motivated the employment decision, or, as is more common, by relying on the indirect, burden-

shifting method set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

Pursuant to this burden-shifting framework, the plaintiff first establishes a prima facie case of

discrimination. Merritt v. Old Dominion Freight, 601 F.3d 289, 294 (4th Cir. 2010). Absent direct

evidence, the elements of a prima facie case of discrimination under Title VII are: (1) membership

in a protected class; (2) satisfactory job performance; (3) adverse employment action; and (4)

different treatment from similarly-situated employees outside the protected class, or there is some

other evidence giving rise to an inference of unlawful discrimination. Coleman v. Md. Ct. App.,

626 F.3d 187, 190 (4th Cir. 2010); Cason v. S.C. State Ports Auth., C/A No. 2:11-2241-RMG-BM,

2014 WL 588031, at *4 (D.S.C. Jan. 7, 2014) (citations omitted). “The employer may then rebut

the prima facie case by showing that there was a legitimate non-discriminatory reason for the

adverse action, after which the burden shifts back to the plaintiff to show that those reasons are

pretextual.” Hammett v. S.C. Dep’t of Health & Envtl. Control, C/A No. 3:10-932-MBS-SVH,

2013 WL 1316440, at *5 (D.S.C. Jan. 25, 2013) (citing Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d 310, 318 (4th Cir. 2005)). See also Wilson v. Genesis Healthcare, Inc., C/A No. 4:17-


Report and grants Defendants’ Motion for Summary Judgment as to Holmes’ claims for violation
of his First Amendment rights and defamation.

                                                11
cv-3318-RBH-TER, 2019 WL 3208842, at *5 (D.S.C. July 1, 2019) (“Once Defendant has met its

burden of production by producing its legitimate, nondiscriminatory reason, the sole remaining

issue is ‘discrimination vel non.’ In other words, the burden shifts back to Plaintiff to demonstrate

by a preponderance of the evidence that the legitimate reason produced by Defendant is not its true

reason, but was pretext for discrimination or retaliation.” (citing Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 143 (2000))).

        “The focus of a pretext inquiry is whether the employer’s stated reason was honest, not

whether it was accurate, wise, or well-considered.” Anderson v. Ziehm Imaging, Inc., C/A No.

7:09-02574-JMC, 2011 WL 1374794, at *5 (D.S.C. Apr. 12, 2011) (citing Stewart v. Henderson,

207 F.3d 374, 376 (7th Cir. 2000)). “The ultimate question is whether the employer intentionally

discriminated and proof that the employer’s proffered reason is unpersuasive, or even obviously

contrived, does not necessarily establish that [plaintiff's] proffered reason . . . is correct . . . [i]t is

not enough to disbelieve the [employer].” Love-Lane v. Martin, 355 F.3d 766, 788 (4th Cir. 2004)

(quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 146-47 (2000)) (internal

citations omitted). Rather, the plaintiff must demonstrate that a reasonable jury could “believe

[his] explanation of intentional race discrimination.” Id.

             b) Holmes’ Objection

        In his objections, Holmes takes issue with the Magistrate Judge’s citation to Reeves in

concluding that this matter is one of “the limited number of ‘instances where, although the plaintiff

has established a prima facie case and set forth sufficient evidence to reject the defendant’s

explanation, no rational factfinder could conclude that the action was discriminatory.’” (ECF No.

40 at 6 (citing ECF No. 38 at 13–14 (quoting Reeves, 530 U.S. at 1484)).) He asserts that the


4
 In discussing judgment as a matter of law in the context of pretext, the Court in Reeves observed
as follows:

                                                    12
Magistrate Judge erred by relying on “caselaw relevant to a prima facie case with respect to the

comparator analysis and law on causation in the retaliation context to disregard the above evidence

of an overall racial animus.” (Id. (citing ECF No. 38 at 14–15).) In this regard, Holmes asserts

that with reference to Reeves, “the only basis for granting summary judgment in this case would

be if the ‘record conclusively revealed some other, nondiscriminatory reason’” and “the record

before the [c]ourt does not conclusively demonstrate that another reason, which the Magistrate

termed ‘a personality conflict’ between Plaintiff and Defendant Grice (the Town’s former Mayor),

was the sole, real reason for his termination.” (Id. at 9 (citing Reeves, 530 U.S. at 148).)

       Therefore, Holmes asserts that the Magistrate Judge “interpose[d] her judg[]ment for that

of the jury.” (Id. at 7 (citing Reeves, 530 U.S. at 153–545).) Holmes argues this is error because



       Certainly there will be instances where, although the plaintiff has established a
       prima facie case and set forth sufficient evidence to reject the defendant’s
       explanation, no rational factfinder could conclude that the action was
       discriminatory. For instance, an employer would be entitled to judgment as a matter
       of law if the record conclusively revealed some other, nondiscriminatory reason for
       the employer’s decision, or if the plaintiff created only a weak issue of fact as to
       whether the employer’s reason was untrue and there was abundant and
       uncontroverted independent evidence that no discrimination had occurred. See Aka
       v. Washington Hospital Center, 156 F.3d, at 1291–1292; see also Fisher v. Vassar
       College, 114 F.3d, at 1338 (“[I]f the circumstances show that the defendant gave
       the false explanation to conceal something other than discrimination, the inference
       of discrimination will be weak or nonexistent”). To hold otherwise would be
       effectively to insulate an entire category of employment discrimination cases from
       review under Rule 50, and we have reiterated that trial courts should not “‘treat
       discrimination differently from other ultimate questions of fact.’” St. Mary’s Honor
       Center, supra, at 524, 113 S. Ct. 2742 (quoting Aikens, 460 U.S., at 716, 103 S. Ct.
       1478).

530 U.S. at 148.
5
  Holmes also cites to the following portion from Justice Ginburg’s concurrence in Reeves as
support for his arguments:

       I write separately to note that it may be incumbent on the Court, in an appropriate
       case, to define more precisely the circumstances in which plaintiffs will be required
       to submit evidence beyond these two categories in order to survive a motion for

                                                 13
“Reeves makes it clear that ‘[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge.’” (Id. at

11 (quoting Reeves, 530 U.S. at 150-151).) Holmes contends that the jury should have an

opportunity to consider his evidence to include Grice’s Slager comment, relevant comparators he

and Councilwoman Debbie Williams identified, and observations by Councilwoman Williams and

Councilman Todd Blanton regarding Clover’s racially disparate employment practices. (E.g., ECF

No. 36 at 11–14.)

            c) Discussion6


       judgment as a matter of law. I anticipate that such circumstances will be
       uncommon. As the Court notes, it is a principle of evidence law that the jury is
       entitled to treat a party's dishonesty about a material fact as evidence of culpability.
       Ante, at 2108. Under this commonsense principle, evidence suggesting that a
       defendant accused of illegal discrimination has chosen to give a false explanation
       for its actions gives rise to a rational inference that the defendant could be masking
       its actual, illegal motivation. Ibid. Whether the defendant was in fact motivated
       by discrimination is of course for the finder of fact to decide; that is the lesson of
       St. Mary's Honor Center v. Hicks, 509 U.S. 502, 113 S. Ct. 2742, 125 L.Ed.2d 407
       (1993). But the inference remains—unless it is conclusively demonstrated, by
       evidence the district court is required to credit on a motion for judgment as a matter
       of law, see ante, at 2110–2111, that discrimination could not have been the
       defendant's true motivation. If such conclusive demonstrations are (as I suspect)
       atypical, it follows that the ultimate question of liability ordinarily should not be
       taken from the jury once the plaintiff has introduced the two categories of evidence
       described above. Because the Court’s opinion leaves room for such further
       elaboration in an appropriate case, I join it in full.

Reeves, 530 U.S. at 154–55.
6
  At the outset, the court adopts the following summation of Reeves stated in Walker v. Progressive
Cas. Ins. Co., C/A No.: 3:17-cv-01935-JMC, 2019 WL 1090723, at *5 (D.S.C. Mar. 8, 2019):

       In Reeves, the Supreme Court clarified the respective evidentiary burdens of
       opposing parties under its McDonnell Douglas framework. 530 U.S. at 142–49.
       Specifically, the Court stated that “a plaintiff’s prima facie case, combined with
       sufficient evidence to find that the employer’s asserted justification is false, may
       permit the trier of fact to conclude that the employer unlawfully discriminated.” Id.
       at 148 (emphasis added). The Court went on to state that there “will be instances
       where, although the plaintiff has established a prima facie case and set forth
       sufficient evidence to reject the defendant’s explanation, no rational factfinder

                                                 14
        Upon her review, the Magistrate Judge concluded that even though she agreed that “there

are facts sufficient to suggest Plaintiff’s tax preparation business was not the true reason for his

termination” (see ECF No. 38 at 12), summary judgment was appropriate regarding Holmes’ race

discrimination claim because “no rational factfinder could conclude Plaintiff’s termination was

motivated by race discrimination.” (Id. at 14.) The Magistrate Judge’s conclusion is disputed by

both parties. On one hand, Holmes argues that “[t]he Magistrate [Judge], having found pretext

where Plaintiff had otherwise established his prima facie case, had a reasonable legal basis to find

that triable issues for the jury existed (as to the motivation for Plaintiff’s termination) and to

recommend the denial of Defendant’s motion [for summary judgment.” (ECF No. 40 at 6 (citing

Haynes v. Waste Connections, Inc., 922 F.3d 219, 226 (4th Cir. 2019) (“Haynes has presented

sufficient evidence to establish a prima facie case of racial discrimination and to demonstrate


       could conclude that the action was discriminatory.” Id. (emphasis added). By way
       of example, the Court provided the following:

            For instance, an employer would be entitled to judgment as a matter of law
            if the record conclusively revealed some other, nondiscriminatory reason
            for the employer’s decision, or if the plaintiff created only a weak issue of
            fact as to whether the employer’s reason was untrue and there was
            abundant and uncontroverted independent evidence that no discrimination
            had occurred.

       Id. (emphasis added) (citation omitted). The Court further explained that: “Whether
       judgment as a matter of law is appropriate in any particular case will depend on a
       number of factors. Those include the strength of the plaintiff’s prima facie case,
       the probative value of the proof that the employer’s explanation is false, and any
       other evidence that supports the employer’s case and that properly may be
       considered on a motion for judgment as a matter of law.” Id. at 148–49 (emphasis
       added). In contrast to Plaintiff’s attenuated position, Reeves holds that a plaintiff’s
       prima facie case may sometimes overcome a defendant’s motion for summary
       judgment, but not in all instances. See id. Reeves does not stand for the proposition
       that a plaintiff always overcomes summary judgment, thereby reaching a jury, by
       simply establishing a prima facie case or by rebutting a defendant’s legitimate,
       nondiscriminatory reason. See id.

Walker, 2019 WL 1090723, at *5.

                                                 15
pretext. The district court, therefore, erred in granting summary judgment in favor of WCI”)).)

On the other hand, Defendants assert that the finding of pretext was erroneous because “the proper

view is that, even if a general adversarial relationship [between Holmes and Grice] was a

motivating factor in the discharge, this is only a ‘minor discrepancy’ from the reasons explicitly

given for the discharge and, therefore, does ‘not cast doubt on the explanation’s validity . . ..’”

(ECF No. 41 at 2 (quoting Mitchell v. Sec’y of Veterans Affairs, 467 F. Supp. 2d 544 (D.S.C.

2006)).)

       In a Title VII case, the ultimate issue is whether “the defendant intentionally discriminated

against the plaintiff.” Jiminez v. Mary Washington Coll., 57 F.3d 369, 377 (4th Cir. 1995) (quoting

Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)). “The plaintiff must put forward

evidence rebutting each of the nondiscriminatory reasons the employer articulates.” Wallace v.

Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001). See also Rutherford v. Harris Cty., Tex.,

197 F.3d 173, 184 (5th Cir. 1999) (“Rutherford “must provide some evidence, direct or

circumstantial, to rebut each of the employer’s proffered reasons and allow the jury to infer that

the employer’s explanation was a pretext for discrimination.” (citation omitted)); Clay v. Holy

Cross Hosp., 253 F.3d 1000, 1007 (7th Cir. 2001) (a plaintiff “must present facts to rebut each and

every legitimate non-discriminatory reason advanced by [][her employer] in order to survive

summary judgment” (citation omitted)); Spencer v. Town of Bedford, 2019 WL 2305157, at *5

(W.D. Va. May 23, 2019) (Spencer “‘may not recast an employer’s legitimate, non-discriminatory

reason or substitute [her] business judgment for that of the employer, but must instead meet each

reason head on and rebut such reason.’” (citation omitted)). “[T]o establish that a proffered reason

for the challenged action was pretext for discrimination, the plaintiff must prove ‘both that the

reason was false, and that discrimination was the real reason’ for the challenged conduct.” Jiminez,



                                                16
57 F.3d at 378 (citation omitted).

       In reviewing the Report, the Magistrate Judge clearly explains why there is no real

substantive evidence of discriminatory animus in the record to suggest that Clover’s alternative

reason for terminating Holmes, i.e., his adversarial relationship with Grice, was related to his race.

(See ECF No. 36-12 at 2 (“Another contributory factor to this termination is his insubordinate

behavior and poor judgement in making inappropriate and disparaging comments about Mayor

Grice to Recreation Department staff which has created an extremely tense work environment for

staff.”).) Therefore, the court cannot agree with Holmes either that he has rebutted this reason for

his termination or that the Magistrate Judge impermissibly weighed evidence as Holmes suggests

in his objection to reach the conclusion that “there is overwhelming evidence of a non-

discriminatory reason for Plaintiff’s termination—Plaintiff’s relationship with Grice, who appears

to have exerted greater influence than the mayoral position assumed, was highly contentious,

causing stress in the recreation department and resulting in greater scrutiny of Plaintiff.” (ECF

No. 38 at 15.) Accordingly, the court finds that summary judgment is appropriate for Clover as to

Holmes’ Title VII race discrimination claim.

       2. Supplemental Jurisdiction as to Remaining Claims

            a) Legal Standard

       Generally, a federal district court may exercise supplemental jurisdiction over state law

“claims that are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy.” 28 U.S.C. § 1367(a). However, a district court is not

obligated to exercise supplemental jurisdiction, and a district court “may decline to exercise

supplemental jurisdiction over a claim” upon dismissal of “all claims over which it has original

jurisdiction.” See § 1367(c) (providing that a court “may decline to exercise supplemental



                                                 17
jurisdiction over a claim . . . if: (1) the claim raises a novel or complex issue of State law, (2) the

claim substantially predominates over the claim or claims over which the district court has original

jurisdiction, (3) the district court has dismissed all claims over which it has original jurisdiction,

or (4) in exceptional circumstances, there are other compelling reasons for declining jurisdiction”).

In this regard, after dismissing all of the federal claims in a case, a district court has three options:

(1) “dismiss the pendent state law claims without prejudice”; (2) “remand the state[]law claims to

the state court”; or (3) “decide the merits of the state law claims.” Farlow v. Wachovia Bank of

N.C., N.A., 259 F.3d 309, 316–17 (4th Cir. 2001).

        A district court has broad discretion in deciding whether to dismiss, remand, or retain a

case after relinquishing all federal claims in the case.7 See, e.g., Carlsbad Tech., Inc. v. HIF Bio,

Inc., 556 U.S. 635, 639–41 (2009); Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995). In

determining whether to retain, remand, or dismiss the state law claims, a district court should

examine the “convenience and fairness to the parties, the existence of any underlying issues of

federal policy, comity, and considerations of judicial economy.” Shanaghan, 58 F.3d at 110 (citing

Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); Growth Horizons, Inc. v.

Delaware County, 983 F.2d 1277, 1284 (3d Cir. 1993)). “There are no situations wherein a federal


7
  The court observes that even though the majority of the Fourth Circuit’s cases on this issue are
unpublished, the Fourth Circuit tends to be consistent in its holdings. In the vast majority of cases,
the Fourth Circuit holds that the district court did not abuse its discretion in deciding to dismiss,
remand, or retain the state law claims. Rather, the Fourth Circuit tends to focus its analysis on
whether the district court recognized it had discretion and considered whether or not to dismiss,
retain, or remand the state law claims. See Farrell v. Macy's Retail Holdings, Inc., 645 F. App’x
246, 249 (4th Cir. 2016) (vacating a district court’s dismissal of the state law claims because the
court’s order was silent regarding its consideration of whether to exercise supplemental
jurisdiction over the state law claims.). Thus, regardless of whether the court decides to remand
or retain the state law claims, the court must provide an analysis of its decision to exercise
supplemental jurisdiction in its order. Id. (citing Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355,
366 (4th Cir. 2012) (stating that a “district court’s failure to recognize that it had discretion is an
abuse of discretion”)).


                                                   18
court must retain jurisdiction over a state law claim, which would not by itself support

jurisdiction.” Shanaghan, 58 F.3d at 110 (4th Cir. 1995) (alteration in original). See also

Carnegie-Mellon Univ., 484 U.S. at 350 n.7 (“[I]n the usual case in which all federal-law claims

are eliminated before trial, the balance of factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state[]law claims.”).

             b) Holmes’ Objection

        Because the court agrees with the Magistrate Judge that Clover is entitled to summary

judgment on Holmes’ Title VII race discrimination claim, Holmes “objects to the Magistrate

[Judge]’s failure to recommend remanding Plaintiff’s remaining state claims” because there are no

other federal claims remaining in the action.8 (ECF No. 40 at 12.) Holmes argues that in his

claims for wrongful discharge in violation of public policy and tortious interference with contract,

he presents “novel issue[s] under state law” which are better suited for state court. (Id. at 14 (citing,

e.g., Cunningham v. Aiken Reg’l Med. Ctrs., Inc., C/A No. 1:07-2746-RBH, 2009 WL 2243766,

at *2 (D.S.C. July 24, 2009) (“As this issue may be a novel issue under state law, this Court finds

that the determination of whether the facts presented in the case at bar fit the public policy

exception and whether summary judgment should be granted are better left to the state court, now

that the federal claims have been dismissed.”)).) In support of the aforementioned argument,

Holmes points out that (1) as to his wrongful discharge in violation of public policy claim, the

allegations of lawbreaking regarding Grice’s outsized influence over Holmes’ discharge require

interpretation of the statutory limitations of Clover’s council form of government; and (2) the


8
 After recommending that summary judgment be granted as to Holmes’ race discrimination and
First Amendment claims, the Magistrate Judge did not undertake a supplemental jurisdiction
analysis. As previously stated, see supra at n.7, the court is required to provide an analysis of its
decision regarding supplemental jurisdiction.

                                                   19
Magistrate Judge erred in relying on the “civil conspiracy holding in Angus v. Burroughs & Chapin

Co.,” 628 S.E.2d 261, 262 (S.C. 2006) to recommend dismissal of his tortious interference with

contract claim when no South Carolina appellate court has addressed that issue. (ECF No. 40 at

19.) Accordingly, Holmes contends that “the Magistrate [Judge], after disposing of the federal

questions in this matter, should have avoided ‘[n]eedless decisions of state law’ by remanding this

case to the state court.” (Id. at 15 (citing Gibbs, 383 U.S. at 726 (1966)).)

            c) Discussion

       Upon consideration of the foregoing, the court observes that there are both reasons to

exercise supplemental jurisdiction and reasons to decline to exercise supplemental jurisdiction

over Holmes claims for wrongful discharge in violation of public policy and tortious interference

with contract. As for reasons to exercise supplemental jurisdiction, the court observes this case is

approaching two (2) years of age and all of Holmes’ claims against Defendants are currently the

subject of the same pending Motion for Summary Judgment. Additionally, if summary judgment

is denied, jury selection and the trial of this matters would presumably be scheduled to begin by

the end of 2019.

       However, as for reasons to not exercise supplemental jurisdiction, the court observes that

it has granted summary judgment on all claims over which it has original jurisdiction. Moreover,

state law claims generally involving non-diverse parties are the kind of disputes over which federal

courts typically decline to exercise jurisdiction. E.g., Smith v. Ray, 409 F. App’x 641, 651 (4th

Cir. 2011) (finding no abuse of discretion in dismissal without prejudice of state tort claims upon

dismissal of federal claims). The court is further persuaded by Holmes that his remaining state

law claims raise novel and/or complex issues of state law because they require interpretation of

the statutory law of municipalities in relation to an alleged violation of public policy and a



                                                 20
determination regarding the first-time application of the South Carolina Supreme Court’s decision

in Angus to a claim for tortious interference with contract. (ECF No. 40 at 14.) Finally, it appears

to the court that the current posture of these matters compels the abstinence of supplemental

jurisdiction because the cases are now truly a local dispute between the Town of Clover and its

current mayor. (See ECF No. 38 at 1 n.1); see also Miller v. D.C. Water & Sewer Auth., No. 17-

cv-0840 (KBJ), 2018 WL 4762261, at *15 (D.D.C. Oct. 2, 2018) (“It is a common practice of the

judges in this district to decline to exercise supplemental jurisdiction over local matters if the

federal claims over which the court has original jurisdiction are dismissed.” (citation omitted)).

       Therefore, after balancing the relevant factors, the court finds that they weigh in favor of

it declining to exercise supplemental jurisdiction over Holmes’ remaining state law claims for

wrongful discharge in violation of public policy and tortious interference with contract. See

Gunsay v. Mozayeni, 695 F. App’x 696, 703 (4th Cir. 2017) (holding that when the remaining state

law claims raise complex or novel issues of state law and arise under a dispute in which federal

courts traditionally have declined jurisdiction over, “coupled with the fact that the district court

properly dismissed Plaintiffs’ federal claims that served as the basis of the court’s original

jurisdiction, [] these two bases provide[] an adequate basis for the district court to exercise its

discretion to decline to retain jurisdiction over Plaintiffs’ state[]law claims” (citing Farlow, 259

F.3d at 316–17)). Accordingly, the court sustains Holmes’ objection that “[t]he Magistrate [Judge]

should, after recommending summary judgment on Plaintiff’s federal claims, have recommended

remanding the remainder of this action to state Court.” (ECF No. 40 at 4.)

                                     V.      CONCLUSION

       Upon careful consideration of the entire record, the court hereby GRANTS the Motion for

Summary Judgment of Defendants Town of Clover and Donnie Grice only as to Plaintiff Gregory



                                                 21
Holmes’ claims alleging Title VII race discrimination, violation of the First Amendment right to

free speech, and defamation. (ECF No. 32.) The court DECLINES to exercise supplemental

jurisdiction over Holmes’ remaining state law claims for wrongful discharge in violation of public

policy and tortious interference with contract. The court REMANDS Holmes’ claims of wrongful

discharge in violation of public policy and tortious interference with contract to the York County

Court of Common Pleas for further proceedings. The Clerk of Court is directed to mail a certified

copy of this Order of remand to the Clerk of Court of the York County Court of Common Pleas.

       As a result of the foregoing, the court ACCEPTS IN PART the Magistrate Judge’s Report

and Recommendation (ECF No. 38) and incorporates it herein by reference.9

       IT IS SO ORDERED.




                                                    United States District Judge
September 10, 2019
Columbia, South Carolina




9
  As a result of the court’s decision to not exercise supplemental jurisdiction over Holmes’
remaining state law causes of action, the court was unable to consider and/or adopt the Magistrate
Judge’s recommendation as to the claims for wrongful discharge in violation of public policy and
tortious interference with contract.

                                               22
